Citation Nr: 1143796	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO. 09-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral eye condition. 

2. Entitlement to service connection for a nasal condition, claimed as a deviated septum. 

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as a mood disorder and anxiety attacks. 

4. Entitlement to a disability evaluation in excess of 10 percent for a left knee anterior cruciate ligament reconstruction ("left knee disability").

5. Entitlement to an initial disability evaluation in excess of 20 percent for left knee instability. 

6. Entitlement to a disability evaluation in excess of 10 percent for hypertension. 

7. Entitlement to a compensable disability evaluation for temporomandibular joint ("TMJ") syndrome. 

8. Entitlement to a compensable disability evaluation for bilateral pes planus. 

9. Entitlement to a compensable disability evaluation for chronic lumbosacral strain ("low back disability"). 

10. Entitlement to a compensable disability evaluation for headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The October 2008 rating decision which continued the previous denial of service connection for a bilateral eye condition and denied service connection for a nasal condition and an acquired psychiatric disorder. It also continued the 10 percent evaluation for a left knee disability and granted a separate rating for left knee instability, assigning an initial 20 percent evaluation. It denied the Veteran's claims for increased evaluations for hypertension, TMJ, pes planus, a low back disability, and headaches. 

The Board has rephrased the Veteran's claim for a mood disorder as a claim for entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder and anxiety attacks. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board notes a prior denial of service connection for a bilateral eye disability of record. The Veteran's claim of entitlement to service connection for a bilateral eye disability was initially denied in an April 2007 rating decision. In November 2007, during the appeal period for the April 2007 rating decision, the Veteran submitted a new claim for the other disabilities listed above and further stated that he wanted to amend his claim to include a bilateral eye disability. However, no new evidence or notice of disagreement was received within one year of the April 2007 denial. As a result, the decision is final, and the Board has phrased the issue as whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disability. 38 C.F.R. § 3.156(b). 

The Veteran testified at a hearing in support of his claims in April 2011 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. The record was held open for thirty days to allow the Veteran to submit additional evidence. He submitted additional medical records and waived his right to have them initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

In a June 2010 statement, the Veteran withdrew his claims for increased evaluations for residuals of a left thumb tendon repair and a single palpable lymph node. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran. 38 C.F.R. § 20.204(c) (2011). The two issues are considered withdrawn and they will not be addressed in this decision. 

The issues of entitlement to service connection for a bilateral eye condition and a nasal condition, and increased evaluations for a left knee disability, left knee instability, pes planus, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence associated with the claims file since April 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral eye disability. 

2. The opinion of the examiner who conducted the December 2007 VA mental disorders examination is competent medical evidence. 

3. An acquired psychiatric disorder is shown by the competent evidence of record to have manifested to a compensable degree within one year of the Veteran's separation from service. 

4. The evidence does not show diastolic blood pressure reading predominantly 110 millimeters or more or diastolic readings of 200 millimeters or more. 

5. The Veteran's TMJ results in an inter-incisal range of 50 millimeters and a lateral excursion of 9 millimeters, and is not shown to result in functional loss.

6. The Veteran's headaches produce prostrating attacks approximately three times per month. 


CONCLUSIONS OF LAW

1. Evidence received since the April 2007 rating decision that denied service connection for a bilateral eye disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. The Veteran's acquired psychiatric disorder was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3. The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code ("DC") 7101 (2011).

4. The criteria for a compensable disability rating for TMJ have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, DC 9905 (2011). 

5. The criteria for a 30 percent evaluation for headaches have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DC 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the issues on appeal in November 2007. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence and it provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A follow up letter was issued in December 2008 which provided notice regarding the types of evidence that could be used to show an increase in a disability's severity and its impact on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). His claims were then readjudicated in the June 2010 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of VA examinations. The Veteran testified at a hearing, during which the Board suggested the submission of evidence that would assist him in substantiating his claims, such as additional medical records. Then, the record was held open for an additional 30 days to provide him with an opportunity to submit such evidence. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

With respect to the Veteran's application to reopen a claim for service connection for a bilateral eye disability, entitlement to service connection for an acquired psychiatric disorder, and an increased evaluation for headaches, VA has substantially satisfied its duties to notify and assist in this case, as required by VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision with respect to these claims. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

New and Material Evidence

In April 2007, the RO denied the Veteran's claim for service connection for a bilateral eye disability on the basis that no eye disability was found at his April 2007 VA eye examination. He did not submit a notice of disagreement or new evidence within the appeal period and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the April 2007 denial, the record consisted of the Veteran's STRs and the reports of his VA examinations. Subsequently, his VA treatment records were received and a transcript of his April 2011 hearing was added to the record. This evidence is new because it has not been previously submitted. The Veteran is competent to describe observable symptomatology. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Further, his April 2011 testimony is presumed credible for the purposes of reopening his claim. Justus, 3 Vet. App. at 513. The Veteran testified that he experienced "tunnel vision" and his eyesight was blurry, even when wearing corrective lenses. His testimony is material because it relates to the question of whether he has a current eye disability and therefore raises a reasonable possibility of substantiating his claim. See 38 C.F.R. § 3.156(a). 

Further, new evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2010). As discussed in the remand portion of this decision, the Veteran's lay testimony has triggered VA's duty to provide an examination and to obtain an etiology opinion for any eye disability he may have. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Reopening of the Veteran's claim of service connection for a bilateral eye disability based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

Service Connection 

The Veteran contends that his acquired psychiatric disorder first manifested in service. Because there is competent medical evidence linking his current disability to his period of active service, the claim will be granted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, a psychiatric disorder) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with a mood disorder, not otherwise specified, with psychotic features and anxiety. An acquired psychiatric disorder is among the chronic diseases subject to presumptive service connection if it manifests to a compensable degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran separated from service in December 2006. In December 2007, the Veteran underwent a VA mental disorders examination at which the examiner diagnosed him with a mood disorder with psychotic features and opined that it was service connected because it "emerged during service and within the one year of discharge."  The RO rejected this favorable opinion because at the time of the examination, the examiner did not have access to the Veteran's claims file. In September 2008, the claims file was provided to the examiner, who wrote an addendum to his December 2007 opinion. He stated that he reviewed the claims file and that he made no changes to his previous opinion. He further stated that the Veteran's psychotic symptoms are a feature of his mood disorder, and not a separate condition. The Board finds that the examiner's opinion is adequate because it was based upon a review of medical records and was accompanied by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has a current diagnosis of a mental disorder which, according to the VA examiner, manifested within one year of the Veteran's separation from service. The remaining element that must be satisfied to establish service connection on a presumptive basis is whether the psychiatric disorder manifested to a compensable degree during the one year following separation. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran separated from service on December 18, 2006. In November 2007, within the one year presumptive period, he reported to the emergency room for chest pain. He reported anxiety and racing thoughts. He was angry with the emergency room staff. He reported sometimes hearing a voice and sensing someone watching him. He stated that sometimes the internal voice was his own and other times it was not. He reported three to four day periods of decreased sleep and increased energy and elevated mood, sometimes with increased spending habits. One week prior to his emergency room visit, he had suicidal ideation but decided that he wanted to live for his family. He endorsed passive thoughts of hurting other people. He was diagnosed with a mood disorder and anxiety. 

His VA examination took place on December 18, 2007, exactly one year following separation. The examiner noted that his symptoms included missing a few days of work due to depression and anxiety. He had anxiety attacks at work every other week. He described his relationship with his wife as "up and down," and had only one friend. Outside of visiting his mother, "he did not describe much of a social life...[.]" The examiner concluded that the Veteran's psychiatric disorder had a moderate impact on his occupational functioning, and that his impulsiveness and anger problems had a mild to moderate impact on his social functioning. 

Psychiatric disorders are evaluated under the General Rating Formula for Mental Disorders, under which a 10 percent (i.e., compensable) evaluation is warranted when the psychiatric disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms that are controlled by continuous medication. 38 C.F.R. § 4.130. In this case, the symptoms described within the year following the Veteran's separation from service clearly meet the criteria for a 10 percent evaluation. Therefore, presumptive service connection is warranted because the Veteran is currently diagnosed with a psychiatric disorder that manifested to a compensable degree within one year of his separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. The RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As noted above, a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan , 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry, as discussed above. The Board must determine the competency, credibility, and probative weight of the evidence. Barr, 21 Vet. App. at 308. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claims for increased evaluations for hypertension, TMJ, and headaches in November 2007. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Hypertension

The Veteran contends that his hypertension has increased in severity such that an increased rating is warranted. Because he does not have diastolic pressure that is predominantly 110 millimeters ("mm") or more or systolic pressure that is predominantly 200mm or more, his claim is denied. 

The Veteran's hypertension is evaluated as 10 percent disabling under Diagnostic Code 7101, hypertensive vascular disease. 38 C.F.R. § 4.104. Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more or when systolic pressure (the higher number) is predominantly 160mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100mm or more. A 20 percent evaluation requires diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more. Id. 

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. Id. at Note (1). 

The record shows that the Veteran takes medication to control his hypertension. VA treatment records note the Veteran's blood pressure measurements as follows: 119/57 in May 2007, 128/65 in October 2007, 138/82 in December 2007, 140/70 in March 2009, 137/63 in April 2009, 122/63 in March 2011, and 131/70 in May 2011. As shown by the record, the Veteran's diastolic pressure has not approached 110, nor has his systolic pressure approached 200. At worst, his diastolic pressure was 82 in December 2007, and at worst, his systolic pressure was 140 in March 2009. As his blood pressure measurements have not approached the criteria for a 20 percent evaluation under Diagnostic Code 7107, his claim must be denied. Id. 

At his April 2011 hearing, the Veteran testified that he felt sluggish, dizzy, and fatigued and he believed this was caused by his hypertension medications. He also stated that the first two hypertension medications he tried did not work. Although the Veteran is competent to discuss his symptoms, the symptoms he described are not part of the rating criteria set forth in Diagnostic Code 7101, which essentially involves a mechanical evaluation based upon clinical test results. The Veteran does not have the elevated blood pressure readings necessary to warrant a rating in excess of 10 percent, pursuant to Diagnostic Code 7101. Accordingly, a rating in excess of 10 percent is denied. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

TMJ

The Veteran contends that his TMJ has increased in severity such that an increased rating is warranted. Because he does not have an inter-incisal range from 31 to 40mm or a range of lateral excursion from 0 to 4mm, and his disability does not cause functional loss, his claim is denied. 

The Veteran's TMJ is currently assigned a noncompensable evaluation under Diagnostic Code 9905, limited motion of the temporomandibular articulation. 38 C.F.R. § 4.150. Limitation of motion of temporomandibular articulation is determined by measuring the distance between the top and bottom teeth when the jaw is opened (inter-incisal range), in millimeters, or by measuring the range of lateral excursion, in millimeters. Diagnostic Code 9905 assigns a 10 percent evaluation for inter-incisal range from 31 to 40mm or a range of lateral excursion from 0 to 4mm. Id. Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. Id., at Note. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran underwent a VA dental examination in December 2007. He reported left TMJ popping, clicking, and pain. Upon examination, his left TMJ clicked at 30mm of opening without a reciprocal click. There was no functional impairment due to loss of motion and there was no masticatory function loss. His inter-incisal  rage was 50mm and his lateral excursion was 9mm. He had no bone loss of the mandible, maxilla, or hard palate. The record is otherwise negative for medical evidence of his TMJ symptoms. 

At his April 2011 hearing, the Veteran testified that his jaw felt worse when he was chewing dense food, such as meat. He stated that his jaw popped on the left side. He reported taking painkillers, and stated that his TMJ made it hard for him to yell to his co-workers who were up on roofs. He stated that sometimes it hurt him to open his mouth to talk. 

The evidence shows that the Veteran's inter-incisal range and lateral excursion do not meet the criteria for a 10 percent evaluation under Diagnostic Code 9055. He has competently and credibly testified as to his TMJ pain. The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. The Board has considered the factors regarding pain and functional loss noted above. However, the weight of the evidence is against a finding that the pain results in functional loss. In this respect, the VA examiner in December 2007 specifically found no evidence of functional loss. Therefore, a compensable evaluation is not warranted for TMJ. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a compensable rating and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

Headaches

The Veteran contends that his headaches have increased in severity such that an increased evaluation is warranted. Because the Veteran has credibly testified that he has prostrating attacks approximately three times per month, a 30 percent evaluation is granted. 

The Veteran's headaches are currently assigned a noncompensable evaluation under Diagnostic Code 8100, migraines. 38 C.F.R. § 4.124a. Under Diagnostic Code 8100, a noncompensable evaluation is warranted for less frequent attacks. A 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a. A 50 percent evaluation is the maximum available schedular evaluation for headaches. 

The rating criteria do not define "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

At his March 2007 VA general medical examination, the Veteran reported headaches four to five times a week, for which he took Advil. His headaches were primarily located in his left temple or top of the left side of his head, and lasted from two to twenty four hours. He had no associated nausea, vomiting, diplopia, blurred vision, sensitivity to sound or smell. He reported dizziness and sensitivity to light. He stated that his headaches had become more frequent and intense, but were not incapacitating. 

At his June 2010 RO hearing, the Veteran testified that he took over the counter pain medication for his headaches. He stated that he missed parts of days at work due to his headaches. To relieve his pain, he sometimes had to sit down in a cool, quiet place and be as still as possible. 

At his April 2011 Board hearing, the Veteran testified that he underwent MRIs of his head. He described his headaches as "quite frequent," occurring three to four times per week. He stated that sometimes they were so severe that he had to isolate himself in a quiet room, lay down, and close his eyes in order to cope with the pain. He stated that this occurred approximately three times per month. The Veteran is competent to describe his symptoms and the actions he takes for relief. Layno, 6 Vet. App. at 469. Further, his testimony at his hearing is also credible. He reported an increase in severity of his headaches to the examining physician in March 2007 and his description of his pain and what he does to relieve his symptoms has been consistent. Caluza, 7 Vet. App. at 511-512. 

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). As a result, the Board finds that the Veteran has described prostrating attacks because he credibly testified that three times per month, his headaches cause him to isolate himself and lay down until the pain subsides. As these attacks occur approximately three times per month, his disability meets the criteria for a 30 percent evaluation under Diagnostic Code 8100. 38 C.F.R. § 4.124a. To this extent, the appeal is granted. 

However, a 50 percent disability rating is not warranted in this case. A 50 percent evaluation is assigned for a much higher level of disability than that described by the Veteran, and it includes "very frequent" and "completely prostrating and prolonged attacks." The rating criteria for a 50 percent evaluation require attacks to be both more frequent and also more severe in nature, as indicated by the modifiers "completely" and "prolonged." The Veteran reports that he is able to treat his headaches with over the counter medications and is still able to work. He testified that although he must take short breaks at work sometimes, he has kept his job. The Board finds that these symptoms do not constitute the much higher level of disability associated with a 50 percent evaluation for headaches. 38 C.F.R. § 4.124a. 

Extraschedular Consideration

With regard to the Veteran's increased evaluation claims, the Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hypertension, TMJ, and headaches are contemplated by the schedular criteria. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. The Veteran's hypertension is adequately represented by Diagnostic Code 7101, which provides for evaluation based upon blood pressure readings. His TMJ symptoms, including pain and functional limitation, are described adequately by Diagnostic Code 9055. Lastly, his headaches which cause prostrating attacks three times per month, are adequately described by Diagnostic Code 8100. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran has not asserted and the evidence does not show that his hypertension, TMJ, and headaches have caused unemployability. The record shows that the Veteran is gainfully employed. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

New and material evidence having been received, the claim for service connection for a bilateral eye disability is reopened; the appeal is granted to this extent only. 

Service connection for an acquired psychiatric disorder is granted.

A disability evaluation in excess of 10 percent for hypertension is denied.

A compensable disability evaluation for TMJ is denied.

A 30 percent disability evaluation for headaches is granted. 


REMAND

The record is not ready for appellate review of the issues on appeal. The following further development is required. 

With regard to the Veteran's claim for service connection for a bilateral eye disability, the Veteran testified at his April 2011 hearing that he experienced tunnel vision and blurred vision that was not alleviated by corrective lenses. The Veteran has competently described his symptoms and how they have worsened over time, but the record is silent as to whether the Veteran currently has a bilateral eye disability. His most recent eye examination is now nearly four years old and the Veteran has testified as to an increase in severity. A VA examination is necessary to determine whether he has a bilateral eye condition that is related to service. 

With regard to the Veteran's claim for service connection for a deviated septum, he initially described his condition as "persistent nosebleeds," and the issue was later rephrased as one for a deviated nasal septum and allergic rhinitis. Although the Veteran underwent a VA nose, sinuses, and pharynx examination in December 2007, the examiner only provided an etiology opinion for his deviated septum. The examiner concluded that the Veteran's epistaxis (nose bleeds) were likely the result of allergic rhinitis and an inflammatory response in his nose, but did not provide an etiology opinion for allergic rhinitis. Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. The opinion from December 2007 is not complete, as it does not address one of the claimed conditions: allergic rhinitis. An addendum opinion or new examination and opinion is required.  

With regard to the Veteran's two left knee claims, in August 2010, during the pendency of the appeal, the Veteran underwent a left knee arthroscopy, an ACL reconstruction, and a microfracture of a medial femoral condyle lesion. Following the surgery, the Veteran testified in April 2011 that his knee disabilities had worsened since his VA examination in 2007. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old, or that the current rating may be incorrect. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

With regard to the Veteran's claim for compensable evaluation for pes planus, a new examination is required because the Veteran has provided evidence of a material change in disability. Id. At his December 2007 VA feet examination, the examiner noted that the Veteran had painful corns on both of his fifth toes as well as pes planus. Calluses were noted on the dorsum of both fifth toes, but were not present on the ventral surface of each foot. The examiner found that the Veteran's symptoms had no impact on his occupational functioning. 

Later, at his April 2011 hearing, the Veteran testified that his calluses had worsened, and his wife had to file them down. He described wearing steel toed boots to work and having foot pain as a result. He stated that his toes swelled while he was at work, and that this caused his calluses to return more frequently after they were filed. He did not recall having calluses prior to wearing steel toed boots to work. He stated that his foot pain was constant. Pain and the presence of characteristic calluses are part the rating criteria for a higher evaluation for pes planus and as a result, an examination is needed to address the current severity of his pes planus. 38 C.F.R. § 4.71a, DC 5276. 

With regard to the Veteran's claim for a compensable evaluation for a low back disability, a new examination is required because the Veteran has provided evidence of a material change in disability. Weggenmann, 5 Vet. App. at 284; Caffrey, 6 Vet. App. at 381; Snuffer, 10 Vet. App. at 403. At his December 2007 VA spine examination, he denied wearing a back brace and did not have limited and objectively painful motion. His back did not bother him at rest but he had pain during physical activity. The examiner determined that his back pain and slightly limited motion caused only minimal disability. At his June 2010 RO hearing, the Veteran testified that he was having difficulty at work because he did not want to lift more than 20 pounds due to his back. He obtained a back brace through his employer. He felt that he was less effective as a coach for a childrens' baseball team because he could not properly demonstrate how to throw the ball. At his April 2011 Board hearing, he complained of radiating pain on his left side, and reported that lifting and carrying objects caused pain. In light of this new evidence, the record is not sufficient for the Board to decide the claim because a current assessment of the Veteran's low back disability is needed. 

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011). 

2. After the above development action has been conducted and completed, schedule the Veteran for an eye examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a bilateral eye disability that had its onset or was aggravated during active service, or is otherwise related to any incident of service. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) Although the examiner must independently review the claims file, the Board calls the examiner's attention to the following: 

i) July 2003 and September 2005 service treatment records reflecting a diagnosis of pre-glaucoma with a large, stable cup to disc ratio. 

ii) A December 2006 service treatment record showing a history of distinct margins of the eyes. 

iii) The Veteran's December 2006 separation examination that noted a history of eye pressure in March 2006 that had subsequently resolved. 

iv) The report of the Veteran's April 2007 VA eye examination. 

v)  The Veteran's April 2011 hearing testimony regarding tunnel vision and blurred vision.  

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) The examiner must provide an opinion as to whether the Veteran has a bilateral eye condition. The examiner must state all diagnoses, if any, that are applicable to the Veteran's eyes. 

e) If the Veteran is found to have a bilateral eye disability, the examiner must provide an opinion as to whether it began during active service,  or is related to any incident of service. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3)  Schedule the Veteran for a nose, sinus, and pharynx examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a nasal disability, including allergic rhinitis, that had its onset or was aggravated during active service. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) Although the examiner must independently review the claims file, the Board calls the examiner's attention to the following: 

i) Service treatment records from June 2001, January 2002, December 2002, July 2005, and September 2005, reflecting diagnoses of upper respiratory infections. 

ii) A December 2006 service treatment record showing a prescription for guaifen/pseudoephedrine as needed, for congestion. 

iii)  An October 2007 VA treatment record noting that the Veteran's epistaxis could be related to allergies.

iv) The report of the Veteran's December 2007 nose, sinus, and pharynx examination. 

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) The examiner must provide an opinion as to whether the Veteran's nasal disability began during active service, or is related to any incident of service. The examiner must specifically comment on the etiology of allergic rhinitis, if diagnosed. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Schedule the Veteran for a VA joints examination with a clinician of appropriate expertise. The purpose of the examination is to determine the severity of his left knee disabilities. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c) The examiner must report the complete range of motion for the left knee in degrees. In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. All limitation of function must be identified. 

If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

d) The examiner should comment on the severity of the Veteran's left knee instability, including his subjective complaints and objective evidence seen on examination. 

e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

5. Schedule the Veteran for a VA feet examination with a clinician of appropriate expertise. The purpose of the examination is to determine the severity of his pes planus. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

      c) The examiner must determine the following:

i) whether there is evidence of mild symptoms that are relieved by built-up shoe or arch support.

ii) whether there is moderate bilateral pes planus characterized by moderate weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet. 

iii) whether there is severe bilateral pes planus characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

iv) whether there is evidence of pronounced flat foot characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

6. Schedule the Veteran for a VA spine examination with a clinician of appropriate expertise. The purpose of the examination is to determine the severity of his low back disability. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c) The examiner must report the complete range of motion for the Veteran's thoracolumbar spine in degrees. In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. All limitation of function must be identified. 

If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

d) The examiner must describe all present neurological manifestations of the Veteran's low back disability. The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes. 

e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

7. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


